UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-60637
                         Summary Calendar



                     FELICIANO FAJARDO-LOPEZ,

                                                       Petitioner,


                              VERSUS


                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                                       Respondent.




           Appeal from the United States District Court
                For the Northern District of Texas
                           (A74 369 725)
                         February 25, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Feliciano Fajardo-Lopez (Lopez), who is a native and citizen

of Mexico, petitions this Court for review of the decision of the

Board of Immigration Appeals entered under date of July 19, 2001,

which reviewed the decision of the Immigration Judge dated August



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
29, 1997, which denied Lopez’s application for suspension of

deportation and denied Lopez’s request for voluntary departure and

ordered him deported to Mexico.

     We have carefully reviewed the briefs, the BIA’s decision, and

relevant portions of the record itself.   For the reasons stated by

the Board in its decision dated July 19, 2001, we affirm the

decision of the Board and dismiss this petition for review.




                                  2